Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 1 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 2 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 3 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 4 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 5 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 6 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 7 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 8 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 9 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 10 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 11 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 12 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 13 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 14 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 15 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 16 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 17 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 18 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 19 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 20 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 21 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 22 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 23 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 24 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 25 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 26 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 27 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 28 of
                                       29
Case 19-00730-5-JNC   Doc 704 Filed 02/26/20 Entered 02/26/20 12:34:42   Page 29 of
                                       29
